THE PRUDENTIAL INVESTMENT PORTFOLIOS, INC. NOTICE OF RULE 12 B-1 FEE WAIVER CLASS A AND R SHARES THIS NOTICE OF RULE 12B-1 FEE WAIVER is signed as of October 1, 2009, by PRUDENTIAL INVESTMENT MANAGEMENT SERVICES LLC (PIMS), the Principal Underwriter of Dryden Asset Allocation Fund, Jennison Equity Opportunity Fund, Jennison Growth Fund and JennisonDryden Asset Allocation Funds (each, a Fund, and collectively the Funds), each a series of The Prudential Investment Portfolios, Inc., an open-end management investment company (the Company). WHEREAS, PIMS desires to waive a portion of its distribution and shareholder services fees payable on Class A shares of certain of the Funds and Class R shares of each Fund (Rule 12b-1 fees); and WHEREAS, PIMS understands and intends that the Company will rely on this Notice and agreement in preparing a registration statement on Form N-1A on behalf of each Fund and in accruing each Fund’s expenses for purposes of calculating net asset value and for other purposes, and expressly permits the Company to do so; and WHEREAS, shareholders of each Fund will benefit from the ongoing contractual waiver by incurring lower Fund operating expenses than they would absent such waiver. NOW, THEREFORE, with respect to Class A shares, PIMS hereby provides notice that it has agreed to limit the distribution or service (12b-1) fees incurred by Class A shares of each of the JennsionDryden Asset Allocation Funds to .25 of 1% of the average daily net assets of each of the JennisonDryden Asset Allocation Funds.This contractual waiver shall be effective for the period ending January 31, 2011. NOW, THEREFORE, with respect to Class R shares, PIMS hereby provides notice that it has agreed to limit the distribution or service (12b-1) fees incurred by Class R shares of each Fund to .50 of 1% of the average daily net assets of each Fund.This contractual waiver shall be effective for the period ending January 31, 2011. IN WITNESS WHEREOF, PIMS has signed this Notice of Rule 12b-1 Fee Waiver as of the day and year first above written. PRUDENTIAL INVESTMENT MANAGEMENT SERVICES LLC By:/s/ Scott Benjamin Name: Scott Benjamin Title: Executive Vice President
